internal_revenue_service number release date index nos cc fip b01 - plr-115573-00 date legend trust a fund a fund b fund c trust b fund d fund e fund f fund g trust c fund h trust d fund i fund j fund k fund l fund m fund n trust e fund o fund p fund q fund r trust f fund s fund t trust g fund u fund v fund w fund x trust h fund y fund z trust i fund aa trust j fund bb fund cc fund dd fund ee fund ff trust k fund gg fund hh plr-115573-00 adviser state a distributor dear this is in reply to a letter dated date and subsequent correspondence requesting a ruling on behalf of trusts a-k trusts and funds a-gg funds you request a ruling that certain payments made by a lower tier fund as described below or the adviser under certain expense arrangements will not result in the payment of preferential dividends within the meaning of sec_562 of the internal_revenue_code that may cause the lower tier fund to fail to qualify as a regulated_investment_company ric under subchapter_m of chapter of the code facts the trusts are state a business trusts that are open-end investment companies registered under the investment_company act of u s c 80a-1 et seq as amended act the trusts are also series companies under rule 18f-2 of the act the trusts were created by the adviser and each trust includes one or more of a separate series of beneficial interests the funds the adviser is the investment adviser of each of the funds the distributor has been retained to act as the underwriter of the shares of each fund each fund will be a separate fund under sec_851 and intends to qualify as a ric all of the funds offer more than one group of shares funds l m and t the upper tier funds may each invest as much as percent of their assets in shares of one or more of the remaining funds lower tier funds and various securities and other financial instruments including but not limited to government securities and short-term paper the mix of investments for each upper tier fund will be established by the adviser subject_to the oversight of the board_of trustees of the upper tier fund each upper tier fund will pay investment advisory fees to the adviser and each lower tier fund will pay investment advisory fees to the adviser or another investment adviser the services provided by the adviser to the upper tier funds will be in addition to and not duplicative of the investment advisory services provided by the advisers to the lower tier funds each upper tier fund and lower tier fund also will pay fees to their various service providers for all other services relating to its operations such as transfer agency shareholder servicing custody legal and accounting those fees may be reduced or eliminated or the effect of those fees on the funds stated as percentages of the fund’s net assets may fall because of an investment by an upper tier fund in shares of a lower tier plr-115573-00 fund the upper tier funds are expected to generate efficiency and cost savings to investors and the lower tier funds by eliminating numerous separate shareholder accounts the upper tier funds will reduce the shareholder servicing costs to the lower tier funds additionally to the extent that the upper tier funds attract assets to the lower tier funds that would not otherwise have been attracted expense ratios of the lower tier funds are expected to decrease as the lower tier funds’ assets increase the upper tier fund will also benefit because the cost of investment in a lower tier fund generally is less than the cost of selecting and maintaining a portfolio of the same securities in the same proportionate amounts as the lower tier fund the parties may adopt one of a number of possible expense sharing arrangements that seeks to balance any savings caused by a reduction in operational expenses and fees between the upper tier funds and the lower tier funds if no arrangement is adopted the upper tier funds’ shareholders indirectly will pay their proportionate share of any lower tier fund fee or expense it is anticipated that if an expense sharing arrangement is adopted the upper tier funds the lower tier funds and the adviser may enter into special servicing arrangements to allocate certain operational expenses of the upper tier funds each lower tier fund will agree to pay or reimburse a portion of the operating_expenses of the upper tier funds an amount of an upper tier fund’s operating_expenses will be allocated among the lower tier funds no lower tier fund will bear operating_expenses in excess of its estimated cost savings the lower tier funds will pay the upper tier funds’ operating_expenses on a fund-wide basis rather than on a class-specific basis the lower tier funds will not pay any class-based charges of the upper tier funds under certain circumstances a portion of an upper tier fund’s allocable operating_expenses in excess of the cost savings to a lower tier fund may be paid reimbursed or waived by the adviser the upper tier funds will pay no front-end sales loads or contingent deferred sales charges in connection with the purchase or redemption of shares of the lower tier funds whose shares are underwritten by the distributor and do not currently intend to do so with respect to shares of the other lower tier funds the upper tier funds may pay such charges in the future law sec_851 defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 limits the definition of a ric to a plr-115573-00 corporation meeting certain election gross_income and diversification requirements sec_851 provides a special rule for a ric having more than one fund this provision treats each fund as a separate corporation for all purposes of the code other than the definitional requirement of sec_851 a corporation that is a ric within the meaning of sec_851 and that is taxable under subchapter_m part i pays tax on its investment_company_taxable_income under sec_852 and on the excess if any of its net_capital_gain over its deduction for dividends_paid determined with reference to capital_gain dividends under sec_852 sec_852 provides that a ric is not taxable under subchapter_m part i unless its deduction for dividends_paid as that term is defined in sec_561 with certain modifications for the tax_year equals or exceeds a specified portion of its taxable_income with certain adjustments and its net tax-exempt_interest income sec_561 defines the deduction for dividends_paid for purposes of sec_852 to include dividends_paid during the tax_year sec_561 applies the rules of sec_562 to determine which dividends are eligible for the deduction for dividends_paid under sec_561 sec_561 applies the rules of sec_562 to determine which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 states that the term dividend except as otherwise provided includes only dividends described in sec_316 which provides a definition of dividends for purposes of corporate_distributions sec_316 defines the term dividend as any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits e_p accumulated after date or out of its e_p of the tax_year computed as of the close of the tax_year without diminution by reason of any distributions made during the taxable_year without regard to the amount of the e_p at the time the distribution was made sec_562 provides that the amount of any distribution shall not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata does not prefer any shares of stock of a class over other shares of stock of that same class and does not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights plr-115573-00 by shareholders to be preferred conclusion because of the unique nature of open-end rics the payments by the lower tier funds of a portion of the upper tier funds’ operating_expenses under a servicing arrangement as described above are not preferential dividends within the meaning of sec_562 except as specifically ruled upon above no opinion is expressed or implied regarding the federal tax consequences of this transaction specifically no opinion is expressed as to whether any of the funds or trusts qualify as a ric that is taxable under part i of subchapter_m of chapter of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions products by alvin j kraft chief branch enclosure copy of this letter copy for purposes
